Citation Nr: 9913130	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  95-19 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a skin disability other 
than athlete's foot, on a direct basis or as secondary to 
service connected athlete's foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1990 to 
June 1991, as well as an unverified period of active duty for 
training from January 1980 to April 1980.  

The issue on appeal arises from a July 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine, in which service connection was denied 
for a skin condition other than athlete's foot.  The veteran 
filed a notice of disagreement in March 1993, a statement of 
the case was issued in July 1993 and the veteran perfected 
his appeal in August 1993.  

On February 6, 1996, a hearing was held in Togus, Maine, 
before S. L. Cohn, who is a member of the Board of Veterans' 
Appeals (Board) rendering the final determination in this 
claim and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
Supp. 1998).  

As an initial matter, the Board notes that by a May 1995 
rating decision, the RO considered and denied the veteran's 
claim concerning service connection for skin symptoms as 
manifestations of an undiagnosed illness under 38 C.F.R. 
§ 3.317.  Since this claim has not been developed or 
certified for appeal, and inasmuch as it is not inextricably 
intertwined with the issue now before the Board on appeal 
(service connection for a skin disability other than 
athlete's foot), it will not be discussed further below. 

FINDINGS OF FACT

1.  The veteran's claim is well grounded, and the VA has met 
its duty to assist in developing the facts pertinent to his 
claim.

2.  The veteran's athlete's foot is service connected and 
evaluated as noncompensably disabling.

3.  It is not at least as likely as not that any current skin 
disability other than athlete's foot had its onset during the 
veteran's military service or is secondary to the service 
connected athlete's foot.  


CONCLUSION OF LAW

The veteran's skin disability other than athlete's foot is 
not due to disease or injury which was incurred in or 
aggravated by service; nor is it shown to be proximately due 
to or the result of or aggravated by a service-connected 
disorder.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.303, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reflect that in September 1979, the 
veteran was examined for purposes of enlistment in the 
Reserves.  Prior to the examination, the veteran denied any 
history of skin diseases.  Upon examination, scars were noted 
on the veteran's hand ("hypothenar") and legs, but no other 
skin abnormalities were observed.  In March 1980, the veteran 
was examined for purposes of release from active duty for 
training.  The scars on the veteran's legs were again noted, 
but no other skin abnormalities were found.  

Prior to examinations in April 1984 and February 1988, the 
veteran denied any history of skin diseases.  Upon both 
examinations, the veteran's skin was noted to be normal.  

In March 1990, the veteran complained of, in part, a 
persistent rash under his chin which had been present for 
five days.  Upon examination, a folliculitis-like eruption 
was found on the veteran's chin.  It did not appear to be 
impetigo.  

In April 1991, the veteran was examined for redeployment 
purposes.  Prior to the examination, he reported a history of 
athlete's foot on the right.  Upon examination, the veteran's 
skin was found to be normal.  In May 1991, the veteran 
completed a "Southwest Asia Demobilization/Redeployment 
Medical Evaluation" form on which he indicated, in part, 
that he had had athlete's foot while serving in Southwest 
Asia. 

The veteran was discharged from active duty in June 1991.  
Later that month, he filed a claim concerning service 
connection for, in part, athlete's foot and a "couple of 
lumps" on his neck, which he indicated were first manifested 
in May 1991. 

The veteran was examined for VA purposes in July 1991.  He 
reported, in part, that he never had a problem with athlete's 
foot before, but while in Saudi Arabia, he developed itching 
and burning feet.  The tops of his toes were affected, as 
well as the soles of his feet.  He was treated with a cream, 
which resolved the problems on the top of his toes, but he 
had been left with some flaking and itching on the soles of 
his feet.  The veteran also reported that he had developed 
two "blind" pimples under the right submandibular area.  
They had not become inflamed and seemed to be resolving.  
Following an examination, the impressions were, in part, 
athlete's foot (tenia pedis) and lumps on the neck which 
appeared to consist of "blind" hair follicles.  This latter 
condition was not considered clinically significant.  

By an August 1991 rating decision, the RO, in pertinent part, 
granted service connection for athlete's feet, and assigned a 
noncompensable rating for this disability effective from June 
1991.  By the same rating decision, the RO also denied 
service connection for lumps in the neck.  

In May 1992, the veteran submitted a written statement, in 
which he asserted that earlier that year he developed a rash 
under his right arm.  At the time, a physician the veteran 
had seen did not think much of this condition and gave him 
some cream.  This medication resolved the rash, but it 
returned a few weeks later.  Since then, the veteran had had 
rashes on his fingers which would not go away.  The veteran 
had also started to itch all over.  The rash was now 
apparently spreading all over his chest and sides, and his 
legs were also itching. 

Subsequently in May 1992, a medical record from the VA 
Medical Center (VAMC) in Togus, Maine, was associated with 
the claims file.  This medical record reflects that during a 
November 1991 outpatient visit, the veteran reported a rash 
on his right armpit.  No one else in his family had had such 
a rash.  Following an examination, the veteran was assessed 
as having a rash of his right axilla and was given cream.  

In June 1992, the veteran underwent a skin examination for VA 
purposes.  He reported that he had first had a rash under his 
right arm in November 1991.  He denied any problems prior to 
that except for what appeared to be a case of athlete's foot 
when he was serving in Desert Storm.  The rash under his 
right arm had progressed to involve the back, hands, and face 
and had showed no real response to topical Aristocort cream 
which had been used for two to three weeks.  Presently, the 
dermatitis was somewhat improved.  The veteran had seen a 
private dermatologist in May and June of 1992.  This 
physician apparently diagnosed the veteran as having a 
nummular dermatitis with possible folliculitis component.  
The veteran's condition improved after he took medication.  
The improvement was such that he only had a few small areas 
presently on the hands and on the left underarm.  

The veteran denied any history of eczema or psoriasis.  He 
had been employed for ten years in a printing press where he 
worked with machinery and occasionally was exposed to inks 
and solvents.  He generally wore rubber gloves without 
liners, whenever he was to be exposed to the solvents and 
irritant.  He denied any systemic problems except for 
occasional diarrhea.  At the time of the examination the 
veteran was not using any medications on his skin.  

Following an examination, the VA examiner's interpretation 
was that the veteran had probable nummular dermatitis with a 
contact irritant component likely.  According to the 
examiner, there could have been continued irritation from his 
exposure to heat, sweating, solvents, and irritants at work, 
although the primary etiology of this condition was not 
clear.  The veteran was also noted to have mild dermographism 
which was not severe and the veteran denied any significant 
problems with actual welts or hives in the recent past.  The 
examiner noted that the etiology of this condition was not 
clear, although he suspected some underlying infection, 
possibly parasite, could be checked in view of the veteran's 
recent overseas service.  

By a July 1992 rating decision, the RO denied service 
connection for a skin condition other than athlete's foot.  

In March 1993, the veteran's representative submitted two 
written statements on the veteran's behalf.  In a March 1993 
letter, the human resources manager of the veteran's employer 
wrote that the veteran had been employed at the company since 
August 1981.  Since that time, the veteran had worked in the 
printing department as an assistant on various presses.  The 
veteran reportedly had no past record of having had a 
reaction to the chemicals with which he was required to work.  
It was noted that wearing gloves while working with the 
chemicals was standard operating procedure for pressroom 
employees, and the veteran's supervisor confirmed that he had 
followed this procedure throughout his employment. 

In a separate handwritten statement dated in March 1993, the 
veteran's supervisor noted that the veteran had worked at the 
company for nearly 12 years.  Whenever the veteran had to 
work with any chemicals while using the press, he wore gloves 
to protect his hands.  In the years before active duty, the 
veteran apparently never had a skin problem like the one he 
was currently experiencing.    

In his March 1993 notice of disagreement, the veteran 
suggested that his skin condition was the result of 
"petrochemical poisoning" during two trips to Kuwait.  
According to the veteran, the discharge from the oil wells 
was so thick that they had to drive with headlights on at two 
o'clock in the afternoon.  The veteran continued to complain 
about a rash on his left hand and right armpit.  The veteran 
also asserted that during his tour, part of his work involved 
cleaning trailers that had been exposed to petrochemicals.  

By a July 1993 rating decision, the RO continued to deny 
service connection for a skin condition other than athlete's 
foot.  

In October 1993, records from a March 1993 Gulf War Registry 
examination of the veteran were associated with the claims 
file.  These records reflect that the veteran had advised the 
examiner that within six months of his return from the 
Persian Gulf, he experienced blistering, cracking, flaking, 
and itching of the left hand.  These symptoms had persisted.  
The veteran also had had involvement of the right axilla and 
the right cheek, although this was less prominent.  The 
veteran used chemicals, but it was noted that he was right-
handed.  He usually used rubber gloves at work when he was 
exposed to chemicals.  Recently the veteran had not been 
handling chemicals at all and had not noticed any problems.  
The veteran was also noted to have a mild allergic symptoms 
to dogs and cats.  

The veteran worried that he had been exposed to very poor 
sanitation in the Gulf, after showering in partial waste 
water.  He thought that this had possibly caused his skin 
problem.  Following an examination, impression included 
eczema of the left hand, right axilla, and right cheek.  

By an October 1993 rating decision, the RO, in pertinent 
part, continued to deny service connection for a skin 
condition other than athlete's feet.  

Subsequently in October 1993, a letter from Steven Tomson, 
M.D., was associated with the claims file.  In this letter, 
Dr. Tomson (a dermatologist) indicated that he had treated 
the veteran from September 24, 1993, to October 1, 1993.  The 
veteran was treated for a fungus infection of the feet, which 
"probably is an 'id' reaction to the foot fungus on his 
hands."  

Dr. Tomson attached to his letter an excerpt (apparently from 
a medical textbook) with the following language highlighted:

Pompholyx Secondary to Distant Focus of 
Fungal Infection
[synonym: "Id(e) dermatophytid(e)"]. . 
. . A pompholyx-like eczema sometimes 
develops in response to a distant 
inflammatory fungal infection, usually a 
kerion or an interdigital Trichophyton 
mentagrophytes infection of the feet. . . 
. For such an eruption to be accepted as 
a dermatophytide there needs to be a 
clear association in time between the 
onset of the fungal infection and the 
subsequent vesicular hand eczema.  The 
vesicular reaction on the hands should 
show no evidence of fungal infection and 
yet, when the fungal infection is 
treated, the secondary eruption should 
also clear.  There is usually evidence of 
hypersensitivity to dermatophytes such as 
positive intradermal tests to 
Trichophyton. . . . 

In his letter, Dr. Tomson also noted that the veteran had had 
a positive reaction to intradermal Trichophyton.  

The veteran underwent a skin examination for VA purposes in 
December 1993.  It was noted that the veteran had been seen 
previously for tinea pedis, i.e., a fungal infection, with an 
eczematous dermatitis involving the hands and arms.  The 
veteran had been treated with topical agents without any 
significant improvement.  His feet did improve with anti-
fungal treatments and the veteran had not been particularly 
concerned about his feet.  The veteran's hands continued to 
bother him, however, and he had sought care from Dr. Tomson.  
At that time, Dr. Tomson did a KOH of the feet which was 
positive for fungi, a KOH of the hands which was negative, 
and multiple biopsies of the hands which failed to reveal any 
hyphae upon special staining.  The veteran was placed on a 
combination therapy of antifungal agent and cream for the 
feet, along with medication to the hands and an injection of 
medication involving the left arm.  

The veteran's condition apparently improved dramatically.  
However, the VA examiner noted that in view of this 
combination therapy, it was not known if the primary process 
was purely fungal in response to the hands or if indeed, the 
veteran did have an eczematous dermatitis, either irritant or 
contact in nature, involving the hands and arms.  

Upon examination, the veteran's feet (including web spaces) 
were essentially clear, although the veteran did have faint 
scaling involving the dorsum of the left hand and the digits 
of the right hand.  Some early erythema involving the creases 
of both arms was observed.  A KOH taken from the most 
suspicious-appearing areas of both the dorsum of the left and 
right hands was negative, although it was noteworthy that the 
veteran had been off his medication for only two weeks.  

The examiner also included the following text in his report:

The problem in this particular case is 
does this individual have an "id" 
response to a fungal infection that 
cleared with oral and antifungal Rx or 
indeed does he have an eczematous 
dermatitis about the hands that cleared 
with intra-lesional and I.M. cortisone 
treatments.  It would be nice to patch 
test this individual, [but] this 
particular testing is not available to 
the VA system.  Another approach to this 
would be to therapeutically challenge 
this individual with a strictly anti-
fungal regimen for one month[;] if no 
improvement is noted it would be safe to 
assume [that] this has an eczematous 
quality without fungal etiology and this 
individual would probably respond to 
topical corticosteroids or repeat I.M. 
cortisone injections. . . .  

The veteran underwent another skin examination for VA 
purposes in June 1994.  It was again noted that the veteran 
had not responded to anti-fungal therapy and responded only 
intermittently to topical corticosteroids.  His work as a 
printer exposed him to some chemical agents which the VA 
examiner noted could have aggravated his hand dermatitis.  
However, the examiner also noted that the veteran had had 
problems with his hands even though he had not been using the 
print machine actively over the prior several weeks.  The 
veteran reported, in part, that he had recently obtained 
treatment from a "Dr. Wagner" in the Portland area.

Upon examination, the veteran presented with essentially no 
problem with his feet.  The hands showed significant scaling 
and erythema at the base of the thumb on the left side.  
There was also significant dryness, scaling and erythema over 
the base of the digits of the dorsal surface of the PIP 
joints and distal interphalangeal joints as well.  The dorsum 
of both hands at the base showed significant erythema with 
dryness and scales.  There was no evidence of microvesicle 
formation in the palms.  Web spaces and lateral aspects of 
the hands were clear.  It was the examiner's impression that 
the veteran had chronic hand dermatitis, eczematous in 
character, which could have been aggravated by any type of 
irritant exposure, especially in view of the predilection of 
this eruption for the dorsum of the hands. 

On February 6, 1996, the veteran testified at the RO before 
the undersigned Board member.  The veteran stated that he had 
been on active duty for training from January 1980 to April 
1980, and was in the Reserves until he was called up on 
active duty in October 1990. 

The veteran further testified that prior to his service 
during the Gulf War, he had worked on a printing press for 
ten years as a web press helper.  He returned to this job 
after discharge from active duty.  (Later in his testimony, 
the veteran stated that he had never undergone a physical 
examination at work, nor had he ever had to leave his work 
due to his skin condition).  Prior to October 1990, the 
veteran had never had any type of skin problems, and had worn 
rubber gloves to protect his hands from solvents.  When the 
veteran was discharged, his hands were "bad" and he made an 
appointment for treatment at the VA.  By the time the 
appointment came, his condition had improved somewhat.  The 
veteran testified that in the past, he had had "split 
fingers" as commonly occurs to people in the wintertime, but 
he had never before had the leaking, itching and scabbing 
that his current condition caused.  It had gone from his left 
hand to his right hand, and then both hands cleared up.  
However, the condition then went to his armpits, with some on 
his chest and was now around his navel just below his belt 
line. 

The veteran also testified that he was seen by a VA 
dermatologist and was subsequently denied service connection 
for this condition.  He then sought treatment from Dr. 
Tomson, a private dermatologist who had since passed away.  
Dr. Tomson treated the veteran's condition and it cleared up.  
When the condition returned, the veteran sought treatment 
again at the VA.  At the time of the hearing, the veteran was 
occasionally treating his condition with an expensive cream.  
He had last seen a private dermatologist for his condition in 
the winter of 1994 - 1995.

The veteran testified that during the Gulf War, he had to 
shower in water that apparently contained two percent human 
waste, and had to crawl beneath numerous tractors and 
trailers.  The raincoats and other wet gear he wore did not 
"seal" very well.  The veteran also described the thick 
smoke he was exposed to in Kuwait, which required cars to 
have their headlights on during a sunny afternoon.  The 
veteran also indicated that he had exposure to diesel fuel 
during the Gulf War.  

The veteran described how Dr. Tomson had performed a test 
which apparently confirmed that the skin condition on the 
veteran's feet was related to the condition on his hands.  
The veteran did not recall having had any symptoms of a skin 
condition on his hands while serving in the Gulf War.   

In March 1996, additional VA medical records were associated 
with the claims file.  These records reflect, in pertinent 
part, that in December 1993, the veteran sought follow-up 
treatment for skin rash.  It was noted that he had been 
seeing a private dermatologist who had since died, and had 
been diagnosed as having an id reaction secondary to service-
connected tinea pedis.  A dermatology consultation was 
initiated.

In May 1996, additional private medical records were 
associated with the claims file.  These records reflect that 
in September 1994, the veteran complained of an eczematous 
pruritic eruption on his dorsal hand and arms after he 
returned from the Gulf War.  He reported that he had spent 
seven months in the Gulf War and had had no prior problems 
with his hands before returning home.  He had been seen by 
numerous dermatologists.  The veteran again reported that he 
was employed as a printer and wore rubber gloves every day at 
work, with cotton gloves worn underneath the rubber gloves.  
He had tried changing to Vicryl gloves but reported that he 
did not have any improvement of his symptoms.  

Upon examination, the veteran had scattered eczematous, 
faintly fissured, plaques on his dorsal hands and forearms.  
There was a faintly erythematous eruption of his right axilla 
and faint scaling between the toes.  The veteran was assessed 
as having eczematous dermatitis.  The physician noted that it 
was possible that the veteran had an occult contact 
dermatitis, possibly to his gloves, that was exacerbating 
this condition.  The veteran was also assessed as having 
sebaceous dermatitis of the axilla and tinea pedis.  The 
veteran was to return to the clinic for patch testing.  

These private medical records also reflect that subsequently 
in September 1994, the veteran's patch tests were noted to be 
negative and there was no indications of a glove allergy.  
The physician noted that the veteran's condition still 
clinically looked like hand eczema.  In December 1994, the 
veteran returned for a follow-up on his hand eczema.  He had 
run out of medication and further complained of a rash on his 
trunk.  He was not using moisturizer regularly but rather had 
been using Ivory soap.  Safety data sheets revealed numerous 
irritants.  Examination revealed eczematous plaques on the 
dorsal hands and a few on the forearms.  Plaques were noted 
on the veteran's trunk.

The claims file also reflects that the veteran underwent 
another skin examination for VA purposes in August 1998.  The 
examiner noted in his report that he had reviewed the 
veteran's service records, C-file and records of treatment at 
VA.  The veteran reported that while serving in the Gulf War, 
he had spent some time in the Kuwait area under very smoky 
conditions.  He stated that he had donned protective gear on 
at least six occasions and took Pyridostigmine during the 
acute phase of the action.  The veteran had developed a rash 
on his hands, occasionally spreading to the axilla.  

The veteran reported that he worked in a print shop and wore 
rubber gloves.  While a latex allergy had been suspected, it 
had not been proven.  The veteran had responded to antifungal 
medications, insofar as the skin rash between the toes and 
along the metatarsal arches had been concerned, but steroid 
preparations had produced the greatest degree of improvement 
on his hands.  The veteran had seen a physician in 1996 who 
told him that he had seen several skin rashes among Persian 
Gulf theater veterans, but this physician apparently did not 
make any "therapeutic maneuvers or other suggestions."  

The VA physician noted that some examiners had made the 
diagnosis of eczema on the hands, while others rated the 
possibility of an "id" reaction.  The veteran reported that 
he continued to work in a print shop but he denied any recent 
exposure to chemicals.  

Upon examination, a few vesicles (six to eight) along the 
radial aspect of the right long finger were noted.  These 
appeared to be eczema and there was no weeping of the 
vesicles due recent scratching.  Inspection of the feet 
disclosed evidence of onychomycosis of both great toenails.  
On the right foot, in the webs between the first and second 
toes and the third and fourth toes, there were cracks and 
scaling typical of dermatophytosis.  Along the metatarsal 
arch of the left foot, there was thickening and mild 
vesicular formation of the skin, again typical of 
dermatophytosis.  The veteran stated that in the interim 
between the periods of activity of his tinea pedis, he had 
itching of the feet without any demonstrable lesions. 

The veteran stated that occasionally he was exposed to 
lubricating oils, when he serviced his lawn mower, and had 
noticed that there may have been a mild exacerbation of the 
vesicular lesions of his hands following this type of 
activity.  The veteran was diagnosed by the VA examiner as 
having tinea pedis and eczema, hands, with only lesions as 
described above.  The VA examiner also included the following 
text in his report:

This examiner reviewed all past medical 
records and is of the opinion that the 
tinea pedis is in no way related to the 
eczema of the hands.  These lesions are 
separate and the hand lesion does not 
appear to be in any way connected with 
the tinea pedis.  The cause for the 
eczema of the hands is unknown at this 
time.  Many cases of eczema appear 
without any definite etiology basis being 
established.  

In an October 1998 supplemental statement of the case, the RO 
continued to deny service connection for a skin condition 
other than the service-connected athlete's foot.  

II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim of service connection for a skin disability other than 
athlete's foot is plausible and capable of substantiation, 
and thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim. 38 U.S.C.A. § 
5107(a).  In this case, the Board finds that VA has fulfilled 
its duty to assist in developing the facts pertinent to the 
appellant's claim concerning service connection.  38 U.S.C.A. 
§ 5107 (West 1991).  The RO has obtained and reviewed the 
veteran's service medical records and VA and private 
treatment records, and has also afforded the veteran several 
examinations.  The veteran has also testified at a Travel 
Board hearing.  The VA has fulfilled its duty to assist. 

The Board notes that during VA examinations in June 1992 and 
June 1994, the veteran indicated that he had received 
treatment for his skin condition from two private physicians.  
The veteran has not indicated that either of these physicians 
has opined as to the etiology of his skin disability other 
than athlete's foot or that the evidence is relevant to his 
current claim.  Therefore, although the RO has not obtained 
treatment records from these health care providers, the Board 
finds that in view of the extensive evidence which is already 
of record and that there is no contention that the these 
records are relevant, a remand for this purpose would only 
delay unnecessarily the adjudication of the veteran's claim.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran has argued that he currently has a skin 
disability other than athlete's foot which either is due to 
his exposure to chemicals and human waste material during the 
Gulf War, or is secondary to his service connected athlete's 
foot condition.  The Board first notes that there is no 
evidence, other than the statements of the veteran, relating 
his current skin condition to his exposure to human waste 
and/or chemicals during the Gulf War.  Moreover, the Court 
has held that lay persons cannot provide testimony where an 
expert opinion is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Nothing in the claims file indicates that 
the veteran is a physician, a health care professional, or 
otherwise has any specialized training or knowledge in the 
science of determining etiologies of medical conditions.  
Therefore, the opinions he has offered is beyond his 
competence to make.  Black v. Brown, 10 Vet. App. 279 (1997).

In relation to his secondary service connection claim, the 
veteran has submitted the letter from the late Dr. Tomson, 
who concluded that the veteran's athlete's foot was 
"probably" an id reaction to the foot fungus on his hand.  
Dr. Tomson attached to his letter a copy of a medical 
textbook page in which a highlighted paragraph discussed a 
"pompholyx-like eczema" which "sometimes develops in 
response to a distant inflammatory fungal infection."  
According to the textbook excerpt, this condition is usually 
evidenced by hypersensitivity to dermatophytes such as 
positive intradermal tests to Trichophyton.  Dr. Tomson 
indicated in his letter that the veteran had had a positive 
reaction to intradermal Trichophyton.  

The Board notes that the veteran apparently sought treatment 
from the late Dr. Tomson for no more than one week in 1993.  
Moreover, the medical textbook excerpt submitted by Dr. 
Tomson contains general information about pompholyx-like 
eczema ("id" reaction) as opposed to specific information 
as the veteran's particular skin symptoms.  There is also no 
indication that Dr. Tomson had the benefit of reviewing the 
veteran's service medical records or his claims file.  

On the other hand, the Board finds the VA examiner's opinion 
given in August 1998 to be more probative on the issue of 
service connection.  The examination report reflects that the 
VA physician thoroughly reviewed the entire claims file, 
which includes the veteran's service medical records and 
post-service treatment records, as well as the materials 
submitted by Dr. Tomson.  In fact, the VA examiner 
specifically noted the prior speculation of an "id" 
reaction in relation to the veteran's skin condition.  While 
the eczema on the veteran's hands was noted, the VA examiner 
concluded that this condition was not in any way related to 
the veteran's tinea pedis.  In fact, the VA examiner further 
noted that many cases of eczema can appear without the 
establishment of any definite etiologic basis.  Particularly 
in light of the very brief nature of Dr. Tomson's treatment 
of the veteran, and the fact that Dr. Tomson did not have the 
benefit of reviewing the veteran's service medical records or 
treatment records, the Board finds the opinion of the VA 
examiner to be more convincing on the issue of service 
connection. 

In sum, the preponderance of the evidence is against the 
veteran's claim that his current skin condition (other than 
athlete's foot) either resulted from exposure to chemicals or 
waste matter during the Gulf War, or is secondary to his 

service connected athlete's foot.  Accordingly, under the 
circumstances, the veteran's claim concerning service 
connection for a skin disability other than athlete's foot is 
denied.

ORDER

Entitlement to service connection for a skin disability other 
than athlete's foot, on a direct basis or as secondary to 
service connected athlete's foot, is denied.




		
S. L. COHN
	Member, Board of Veterans' Appeals



 

